EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 02/17/2022 with Applicant Attorney Mr. Michael Rodriguez. An e-mail with the amendment was received from Mr. Michael Rodriguez 02/18/ 2022 (attachment enclosed).
	The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 

Listing of Claims:

1.	(Currently Amended)	A method for random access in a telecommunication system by a base station, the method comprising:
identifying preamble usage information with respect to preambles received from at least two or more of user equipments (UEs) in a zone included in a cell coverage during an observing time window;
transmitting, to a UE, the preamble usage information;
receiving, from the UE, a preamble based on preamble usage information;
transmitting, to the UE, a response message based on the preamble; [[and]]
receiving, from the UE, a connection setup message based on the response message
identifying a minimum difference between zones based on at least one of a number of UEs, a number of connection setup messages, or at least two preamble received from the at least two or more UEs during the observing time window;
identifying zone information including information with respect to the zone included in the cell coverage, wherein the zone is apart from another zone based on the minimum difference between zones; and
transmitting, to the UE, the zone information.

2.	(Canceled)	

3.	(Canceled)	 

4.	(Currently Amended)	The method of claim [[2]]1, wherein the zone information includes information of a plurality of logical zones within the cell coverage.

5.	(Previously presented)	The method of claim 4, wherein the plurality of logical zones are identified such that preambles from one of the plurality of logical zones in the cell coverage are reused in another of the plurality of logical zones in the cell coverage.

6.	(Previously presented)	The method of claim 4, wherein the plurality of logical zones are identified based on a Non Orthogonal Multiple Access (NOMA) or scheme utilizing Successive Interference Cancellation (SIC).

7.	(Previously presented)	The method of claim 1, wherein the preamble usage information is transmitted periodically.

8.	(Previously presented)	The method of claim 1, wherein the preamble usage information is transmitted in a System Information Block (SIB).

9.	(Previously presented)	The method of claim 1, 
wherein the observing time window corresponds to at least one past number of frames, and
wherein the preamble usage information is identified based on a number of times that the preambles have been used in the observing time window.

10.	(Previously presented)	The method of claim 1, wherein a duration of the observing time window is adjusted dynamically based on a reinforcement learning algorithm.

11.	(Canceled)	
	
12.	(Previously presented)	The method of claim 1, wherein a duration of the observing time window is dynamically updated.
 
13.	(Currently Amended)	A base station for random access in a telecommunication system, the base station comprising:
a transceiver;
a processor; and
a memory configured to store instructions that, when executed by the processor, cause the processor to: 
identify preamble usage information with respect to preambles received from at 
control the transceiver to transmit, to a UE, the preamble usage information;
control the transceiver to receive, from the UE, a preamble based on the preamble usage information;
control the transceiver to transmit, to the UE a response message based on the preamble; [[and]]
control the transceiver to receive, from the UE, a connection setup message based on the response message; 
identify a minimum difference between zones based on at least one of a number of UEs, a number of connection setup messages, or at least two preamble received from the at least two or more UEs during the observing time window;
identify zone information including information with respect to the zone included in the cell coverage, wherein the zone is apart from another zone based on the minimum difference between zones; and
transmit, to the UE, the zone information.

14.	(Canceled)	

15.	(Canceled)	 

16.	(Currently Amended)	The base station of claim 1[[4]]3, wherein the zone information includes information of a plurality of logical zones within a coverage area of a cell of 

17.	(Previously presented)	The base station of claim 16, wherein the plurality of logical zones are identified such that preambles from one of the plurality of logical zones in the cell coverage are reused in another of the plurality of logical zones in the cell coverage.

18.	(Previously presented)	The base station of claim 16, wherein the plurality of logical zones are identified based on a Non Orthogonal Multiple Access (NOMA) or scheme utilizing Successive Interference Cancellation (SIC).

19.	(Previously presented)	The base station of claim 13, wherein the preamble usage information is transmitted periodically.

20.	(Previously presented)	The base station of claim 13, wherein the preamble usage information is transmitted in a System Information Block (SIB). 

receiving, from a base station (BS), preamble usage information with respect to preambles received from at least two or more of UEs in a zone included in a cell coverage during an observing time window; 
transmitting, to the BS, a preamble based on the preamble usage information;
receiving, from the BS, a response message based on the preamble; and
transmitting, to the BS, a connection setup message based on the response message; 
receiving, from the BS, zone information including information with respect to the zone included in the cell coverage, wherein the zone is apart from another zone based on a minimum difference between zones; and
identifying information on the zone with respect to the UE based on the zone information, 
wherein the minimum difference between zones is identified based on at least one of a number of UEs, a number of connection setup messages, or at least two preambles received from the at least two or more UEs during the observing time window.

22.	(Canceled) 


Reasons for Allowance
The claims 1, 4-10, 12-13, and 16-21 are allowed. The following is an examiner's statement of reasons for allowance:
 	None of the prior arts of record (PTO 892) individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claims 1, 13 and 21, where, include: 

receiving, from the BS, zone information including information with respect to the zone included in the cell coverage, wherein the zone is apart from another zone based on a minimum difference between zones; and
identifying information on the zone with respect to the UE based on the zone information, 
wherein the minimum difference between zones is identified based on at least one of a number of UEs, a number of connection setup messages, or at least two preambles received from the at least two or more UEs during the observing time window.
	The closest prior art of record (Koo et al. (US- 2013/0114515-A1), “Access Procedures for In-Device Coexistence Interference Avoidance”; and  SUN et al (US- 20120002567-A1), “Cross-layer optimization for next-generation wifi systems”; 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIZAM U AHMED/Examiner, Art Unit 2461

/KIBROM T HAILU/Primary Examiner, Art Unit 2461